Citation Nr: 1518483	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  06-16 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee and leg disability, to include as due to service-connected residuals of a right foot injury.
 
2.  Entitlement to service connection for a left knee and leg disability, to include as due to a right knee and leg disability or service-connected residuals of a right foot injury.


REPRESENTATION

Appellant represented by:	Richard Rhea, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION


The Veteran had active service from August 1980 to February 1981 and additional U.S. Air Force National Guard (ANG) service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

A Travel Board hearing was held at the RO in April 2011 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In July 2011 and April 2013 decision, the Board remanded the claims for additional development.  

The issues of entitlement to service connection for bilateral hearing loss, entitlement to service connection for hypertension, and entitlement to an increased rating for a service-connected right foot disability have been raised by the record in December 2014 and January 2015 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This claim was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issues on appeal.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required. 


REMAND

As part of the August 2013 Board remand, the Veteran was afforded another VA examination to determine the nature and etiology of her bilateral leg/bilateral knee disability in January 2014.  Despite the August 2013 Board directives, the examiner was only asked to provide an opinion on direct service connection.  The examiner concluded that it was less likely than not the Veteran's condition was related to military service.  The examiner explained that the Veteran's service treatment records show two complaints of knee pain over the course of duty.  The examiner further explained that a diagnosis of arthritis was given, however, no radiographs were obtained to support this diagnosis and no further notes are found to indicate any chronic sequelae resulting from these episodes.  As the August 2013 remand directives specifically instructed the examiner be provided with a copy of the remand instructions and for the examiner to provide an opinion regarding direct and secondary theories of service connection, another remand is necessary to obtain an addendum opinion.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file and a copy of this remand to the examiner that performed the January 2014 examination for an addendum opinion.  If the requested VA examiner is no longer available, another examiner should be asked to review the claims file and answer the questions posed below, or if this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new examination.  The VA examiner should answer the following questions:

(a) Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current right knee/leg disorder was 1) caused, or 2) aggravated by her service-connected residuals of a right foot injury.  If aggravation is present, the examiner should indicate, to the extent possible, the disability attributable to aggravation.  In so doing, the approximate level of severity of the right knee/leg disorder (i.e., a baseline) before the onset of the aggravation should be identified.

(b) Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current left knee/leg disorder was 1) caused, or 2) aggravated by her service-connected residuals of a right foot injury and/or right knee and leg disorder.  If aggravation is present, the examiner should indicate, to the extent possible, the disability attributable to aggravation.  In so doing, the approximate level of severity of the left knee/leg disorder (i.e., a baseline) before the onset of the aggravation should be identified.

The examiner is advised that the term "aggravated" refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

A complete rationale must be provided for any opinions expressed. If any opinion cannot be expressed without resorting to mere speculation, then the examiner should explain why this is so and provide a supporting rationale.

2. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).





